Sup. Ct. Ark. [Certiorari granted, ante, p. 1218.] Motion of petitioners U. S. Term Limits, Inc., et al. for additional time for oral argument granted, and their motion for divided argument denied. Motion of the Attorney General of Arkansas for additional time for oral argument and for divided argument granted, and 15 additional minutes allotted for that purpose. Motion of respondents for additional time for oral argument granted, and their motion for divided argument denied. Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted, and an additional 15 minutes allotted for that purpose.